          Case 5:21-cv-00457-R Document 14 Filed 06/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RUBY JONES,                                   )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          CV-21-457-R
                                              )
1. CITY OF OKLAHOMA CITY, a                   )
   municipal corporation;                     )
2. DAN BRADLEY, in his individual             )
   capacity;                                  )
3. RYAN STAGGS, in his individual             )
   capacity;                                  )
4. JAMES RAY, in his individual               )
   capacity,                                  )
                                              )
              Defendants.                     )

                                         ORDER

       Before the Court is Defendant’s (The City of Oklahoma City) motion to strike and

brief in support, Doc. No. 4. In its motion, Defendant moved to strike photographs from

Plaintiff Ruby Jones’s (“Plaintiff”) petition. Doc. No. 1-1. On June 7, 2021, Plaintiff filed

an Amended Complaint that no longer included any photographs in its allegations. Doc.

No. 10. Accordingly, Defendant’s motion to strike is no longer applicable. Therefore,

Defendant’s motion to strike, Doc. No. 4, is hereby DENIED AS MOOT.

       IT IS SO ORDERED on this 9th day of June 2021.
